Citation Nr: 9911963
Decision Date: 06/25/99	Archive Date: 09/09/99

DOCKET NO. 96-31838A               DATE JUN 25, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Entitlement to an evaluation in excess of the currently assigned
60 percent for service-connected squamous cell carcinoma of the
lung, status post right lower lobectomy with obstructive pulmonary
defect.

2. Entitlement to an effective date, prior to January 28, 1993, for
assignment of increased evaluations for service-connected bilateral
foot disabilities.

3. Entitlement to an effective date, prior to December 17, 1991,
for the grant of entitlement to a total disability evaluation for
compensation purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from September 1951 to September
1954, and from July 1955 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from the Houston, Texas, Department of Veterans Affairs (VA)
Regional Office (RO).

In a rating decision dated in January 1995, the RO established
service connection and assigned a 100 percent evaluation for
squamous cell carcinoma of the lung, right lower lobe, post
lobectomy due to Agent Orange exposure, for a two-year period,
effective December 17, 1991, with a minimum 30 percent evaluation
assigned thereafter, effective January 28, 1994. In a rating
decision dated in February 1997, the RO increased the evaluation
assigned to service connection lung disorder from 30 percent to 60
percent, effective January 28, 1994. Although the increase to 60
percent for the veteran's pulmonary disorder represented a grant of
benefits, the United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (hereinafter, "the Court") has held that a "decision
awarding a higher rating, but less than the maximum available
benefit ... does not ... abrogate the pending appeal ...... AB v.
Brown, 6 Vet. App. 35, 38 (1993). Thus, the veteran's appeal in
that respect continues and is discussed in the remand portion of
this decision.

- 2 - 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. In a March 1989 rating decision, the RO increased the
evaluations assigned to the veteran's bilateral foot disabilities
from 10 percent to 20 percent and properly notified him of that
decision in April 1989; he did not appeal.

3. On June 4, 1990, the RO received correspondence accepted as an
informal claim of entitlement to increased evaluations for service-
connected bilateral foot disabilities.

4. By rating decision dated in April 1993, the RO assigned separate
increased 30 percent evaluations to the veteran's left and right
foot disabilities, effective January 28, 1993, the date of a VA
examination conducted in connection with the veteran's claim.

5. The earliest date as of which it was factually ascertainable
that increased 30 percent evaluations for bilateral foot
disabilities were warranted was January 28, 1993.

6. In a statement received July 24, 1990, the veteran requested a
100 percent evaluation to be assigned based on unemployability. At
that time he was service- connected for the following: resection of
the heads of the proximal phalanges, of the second, third and
fourth toes on the right and a soft corn in the right fifth toe and
calluses on the right, fourth metatarsal head, and for resection of
the heads of the proximal phalanges, of the second, third and
fourth toes on the left, with clawing of the left fourth toe and
callosities on the left first and fifth metatarsal heads, both
evaluated as 20 percent disabling; bilateral hearing loss,
evaluated as zero percent disabling; and an obstructive pulmonary
defect, evaluated as zero percent disabling.

3 -

7. The veteran has obtained the equivalent of a high school diploma
and has employment experience as a locksmith and upholsterer. He
last worked full-time in 1988 and last worked part-time in 1991.

8. By rating decision dated in January 1995, the RO assigned a 100
percent schedular disability evaluation for service-connected
squamous cell carcinoma of the lung, status post right lower
lobectomy with obstructive pulmonary defect, effective December 17,
1991.

9. Prior to December 17, 1991, the competent and probative evidence
of record did not show that the veteran met the percentage criteria
defined in TDIU regulations nor did such evidence demonstrate that
the veteran was unable, by reason of his service-connected
disabilities, to maintain gainful employment consistent with his
education and employment history.

CONCLUSIONS OF LAW

1. The criteria for an effective date, prior to January 28, 1993,
for assignment of a increased evaluations for service-connected
bilateral foot disabilities, have not been met. 38 U.S.C.A. 5110
(West 1991 & Supp. 1999); 38 C.F.R. 3.400 (1998).

2. The criteria for an effective date, prior to December 17, 199 1,
for the grant of entitlement to TDIU benefits have not been met. 38
U.S.C.A. 5110; 38 C.F.R. 3.400.

4 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision dated in July 1973, the RO established service
connection and assigned 10 percent evaluations for resection of the
heads of the proximal phalanges, of the second, third and fourth
toes on the right and a soft corn in the right fifth toe and
calluses on the right, fourth metatarsal head, and for resection of
the heads of the proximal phalanges, of the second, third and
fourth toes on the left, with clawing of the left fourth toe and
callosities on the left first and fifth metatarsal heads, both
effective February 1, 1973. Such evaluations were assigned pursuant
to 38 C.F.R. 4.71a, Diagnostic Code 5199-5284. The RO notified the
veteran of that decision; he did not appeal and it became final.
See 38 C.F.R. 20.200, 20.201, 20.202, 20.302 (1998).

On April 14, 1988, the RO received a statement, which the veteran
requested be considered as an informal claim for an increased
evaluation for his service connection foot disorders, and indicated
he would send medical evidence in support of such claim. hi
September 1988, the RO received records of private evaluation for
foot complaints and on December 12, 1988, a VA examination of the
veteran's feet was conducted.

In a rating decision dated in March 1989, the RO increased the
evaluations for the veteran's service-connected foot disabilities
to 20 percent, effective December 12, 1988. The RO notified the
veteran of that determination. In July 1989, the veteran appealed
the March 1989 decision with respect to the evaluation assigned to
his hearing loss disability, but expressed no disagreement
pertinent to the 20 percent evaluations assigned to his foot
disorders.

On June 4, 1990, the RO received a VA Form 21-4138 in which the
veteran requested re-evaluation of his service-connected disability
of the "back, rt leg, knee and hip." He also stated that he was 100
percent disabled at that time.

- 5 - 

On July 24, 1990, the RO received a statement in which the veteran
requested a 100 percent evaluation due to unemployability. At that
time he was service-connected for the following: resection of the
heads of the proximal phalanges, of the second, third and fourth
toes on the right and a soft corn in the right fifth toe and
calluses on the right, fourth metatarsal head, and for resection of
the heads of the proximal phalanges, of the second, third and
fourth toes on the left, with clawing of the left fourth toe and
callosities on the left first and fifth metatarsal heads, both
evaluated as 20 percent disabling; bilateral hearing loss,
evaluated as zero percent disabling; and an obstructive pulmonary
defect, evaluated as zero percent disabling.

In a claim for TDIU benefits the veteran reported that he has
obtained the equivalent of a high school diploma and has employment
experience as a locksmith and upholsterer. He last worked full-time
in 1988 and last worked part-time in 1991.

On August 24, 1990, the RO received VA outpatient treatment records
dated from January to July 1990 and reflecting treatment for
problems to include lower extremity complaints. VA records dated in
March 1990 reflect that nerve conduction studies were performed;
there was no evidence of a neuropathic or radiculopathic process.
In May 1990, the veteran complained of leg cramping and difficulty
ambulating. He was unable to toe and heel walk secondary to removal
of his proximal interphalangeal joints. There was no evidence of
radiculopathy or neuropathy to diagnostic testing. In June 1990,
the veteran was referred for evaluation of claudication.
Examination revealed varicoses in both legs. There were good
peripheral pulses and decreased touch sensation. Records dated in
March, May and June 1990 reflect evaluation of complaints of muscle
herniation and neuropathy. The impression was questionable spinal
stenosis. A July 1990 record shows a diagnosis of vascular
claudication.

In a rating decision dated in September 1990, the RO denied
assigning increased evaluations for the veteran's bilateral foot
disabilities. The RO also denied TDIU benefits at that time. The
veteran appealed. In a decision dated in October 1991, the Board
denied evaluations in excess of 20 percent for the veteran's
service- connected foot disabilities, and denied entitlement to
TDIU benefits.

6 -

The Board's October 1991 decision was later reconsidered and in a
decision dated in August 1992, the Board remanded the claims for
further development.

On December 17, 1991, the veteran was admitted for VA
hospitalization with diagnoses to include squamous cell carcinoma
of the lung. Hospital records show that the veteran's past medical
history included a 10-to-20 pound weight loss in the year prior,
chronic low back pain and chronic leg pain, as well as a hearing
deficit. He reported doing part-time upholstery work as tolerated.
Evaluation included the veteran's extremities, with notation of
downgoing toes and bilateral toe deformities. The veteran was
referred for lung resection. The veteran also received whirlpool
treatment for degenerative joint disease of the spine during his
hospitalization and obtained a cane.

On January 28, 1993, the veteran presented for a VA examination. He
complained of bilateral, constant foot pain, worse at night. He
reported being limited in his ability to walk and stated that he
uses a cane to walk. He reported taking pain relievers. He walked
very slowly and with difficulty, using a cane. He was unable to
toe-walk due to pain and was unsteady in attempts to heel-walk,
even using a cane. There was a good left foot arch morphology. The
lesser digits two and three were in an adducted position, drifting
to the midline of the body. Digits four and five were rigidly
contractured in a flexor direction. There was a reddened, tender
area at the proximal interphalangeal joint of the left fourth toe.
The left great toe was enlarged, and tender. There was crepitation
with range of motion, as well as pain. The veteran had zero degrees
plantar flexion of the left foot and palpation of the
metatarsophalangeal joints caused discomfort. The right foot
revealed normal arch morphology. The range of subtalar joint motion
was within normal limits and pain-free.

There was pain and crepitus with mid-tarsal joint motion. There was
minimal right foot plantar flexion of the proximal interphalangeal
and metatarsophalangeal joints. There was a small callosity on the
plantar aspect of the right foot. There was a slight diminution of
sensation in a stocking distribution bilaterally.

- 7 -

Diagnoses included a history of hammertoes, with corns and
calluses, bilaterally; with residuals of pain, recurrent deformity
and lack of motion; and, mild to moderate degenerative joint
disease of the metatarsophalangeal joints bilaterally and tarsal
joints bilaterally. The examiner stated that the veteran was
experiencing significant pain, deformity and limitation in
ambulation due to his feet.

In a rating decision dated in April 1993, the RO assigned increased
evaluations, from 20 percent to 30 percent, for resection of the
heads of the proximal phalanges, of the second, third and fourth
toes on the right and a soft corn in the right fifth toe and
calluses on the right, fourth metatarsal head, and for resection of
the heads of the proximal phalanges, of the second, third and
fourth toes on the left, with clawing of the left fourth toe and
callosities on the left first and fifth metatarsal heads, both
effective January 28, 1993.

By rating decision dated in January 1995, the RO assigned a 100
percent schedular disability evaluation for service-connected
squamous cell carcinoma of the lung, status post right lower
lobectomy with obstructive pulmonary defect, effective December 17,
1991, with a 30 percent evaluation to take effect January 28, 1994.
Subsequently, in a rating decision dated in February 1997, the RO
increased the evaluation assigned to service connection lung
disorder from 30 percent to 60 percent, effective back to January
28, 1994.

In a rating decision dated in June 1996, the RO granted the veteran
entitlement to TDIU benefits, effective December 17, 1991. The
veteran filed a notice of disagreement with respect to the
effective date assigned.

General Criteria

A specific claim in the form prescribed by the Secretary must be
filed in order for benefits to be paid to any individual under the
laws administered by the VA. 38 U.S.C.A. 5101(a) (West 1991); 38
C.F.R. 3.151(a) (1998).

- 8 -

Any communication or action, indicating an intent to apply for one
or more benefits under the laws administered by VA, from a
claimant, his or her duly authorized representative, a Member of
Congress, or some person acting as next friend of a claimant who is
not suijuris may be considered an informal claim. Such informal
claim must identify the benefit sought. 38 C.F.R. 3.155 (1998).

Generally, under applicable criteria, the effective date of an
award of an evaluation and award of pension, compensation or
dependency and indemnity compensation based on an original claim,
a claim reopened after final disallowance, or a claim for increase
will be the date of receipt of the claim or the date entitlement
arose, whichever is the later. 38 U.S.C.A. 51 10(a); 38 C.F.R.
3.400 and 38 C.F.R. 3.400(o).

A claim for an increase is defined, in part, as any application for
an increase in rate of a benefit being paid under a current award.
38 C.F.R. 3.160 (1998). With regard to the terms "application" or
"claim", the Board notes that once a formal claim for compensation
has been allowed, receipt of a VA hospitalization report, a record
of VA treatment or hospitalization will be accepted as an informal
claim for increased benefits, and the date of such record will be
accepted as the date of receipt of a claim. 38 C.F.R. 3.157(b)(1)
(1998); see also 38 C.F.R. 3.155(a). The Board further notes that
the Court has held that the VA has constructive knowledge of
documents generated by VA medical facilities even if such records
are not physically part of the claims file. Bell v. Derwinski, 2
Vet. App. 611 (1992).

Applicable laws and regulations further set out that the effective
date of an award of increased compensation may be established at
the earliest date as of which it is factually ascertainable that an
increase in disability had occurred, if the application for an
increased evaluation is received within one year from that date,
but shall not be earlier than the date of receipt of the
application therefor. 38 U.S.C.A. 5110(b)(2); 38 C.F.R.
3.400(o)(2). Harper v. Brown, 10 Vet. App. 125 (1997).

9 - 

1. Entitlement to an effective date, prior to January 23, 1993, for
assignment of increased evaluations for service-connected bilateral
foot disabilities.

Special Criteria & Analysis

In a March 1989 rating decision, the RO increased the evaluations
assigned to the veteran's bilateral foot disabilities from 10
percent to 20 percent and properly notified the veteran of that
decision. He did not appeal. As such, that determination became
final. 38 U.S.C.A. 7105(c) (West 1991 & Supp. 1999); 38 C,.F.R.
20.1103 (1998). Accordingly, the effective date of the eventual
grant of an increased rating is governed by 38 C.F.R. 3.400(o)(2),
pertaining to increased rating claims.

A review of the file reflects that subsequent to the March 1989
decision, the first correspondence from the veteran pertinent to a
request for evaluations for bilateral foot disabilities was
received June 4, 1990. Although 38 C.F.R. 3.400 provides for
assignment of the date of receipt of claim for increased rating
cases, it @er notes that the effective date is either the date of
receipt of claim or the date entitlement arose, whichever is the
later. Evaluation of such criterion requires consideration of the
laws and regulations pertinent to increased ratings for foot
disabilities, set out in pertinent part below:

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1998). Under 38 C.F.R. 4.71a, Diagnostic Code 5284 (1998), severe
foot injuries are evaluated as 30 percent disabling. Moderately
severe injuries warrant assignment of a 20 percent evaluation. A
moderate foot injury warrants assignment of a 10 percent
evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5284.

- 10 -

In this case, although the veteran's claim for increased
evaluations was received in June 1990, there is neither competent
evidence of record from the interim between the March 1989 RO
decision and the date of receipt of the veteran's claim, nor
competent evidence from the date of receipt of his claim up until
January 28, 1993, demonstrating that he met the criteria for
increased evaluations for his bilateral foot disabilities.
Regulations clearly provide that the effective date to be assigned
in increased cases is the date of receipt of the claim or the date
entitlement arose, whichever is later. 38 C.F.R. 3.400(o). In this
case, the date entitlement arose is later than the date of receipt
of the veteran's June 1990 claim for increase.

The veteran specifically argues that pain was always a factor in
his foot disabilities and that such was not adequately recognized
by the RO as of 1990 when he filed his claim. With regard to the
above, the Board notes that VA outpatient records dated from March
1990 to July 1990 do show complaints relevant to the lower
extremities, to include pain; however, diagnoses were questionable
neuropathy of the feet, and vascular claudication, along with
diagnoses of spinal stenosis. Such findings are not relevant to the
criteria for an increased evaluation for the veteran's service-
connected toe deformities, but rather show foot complaints related
to nonservice-connected disability.

The Board has also considered the December 1991 report of VA
hospitalization. That report includes notation of the veteran's
downgoing toes and bilateral toe deformities, without specific
findings or competent opinion indicating that increased evaluations
for his bilateral foot disorders were warranted. Nor do other VA
outpatient records dated in the interim from March 1989 to January
1993 reflect increased foot symptomatology related to the veteran's
service-connected foot disabilities. Rather, in connection with the
veteran's claim the RO requested specific examination, accomplished
January 28, 1993. That examination report reflects that the veteran
was using a cane to assist his limited ambulation, that multiple
toe deformities inhibited his ambulation, and that there was
crepitation and pain causing limited motion. The examiner
summarized that the veteran was experiencing significant pain,
deformity and limitation in ambulation due to his feet. Based on
such, the RO assigned increased 30 percent evaluations to the
veteran's bilateral foot disabilities, effective January 28, 1993.

- 11 - 

In sum, the Board has reviewed the competent and probative evidence
of record and notes that prior to January 28, 1993, back to the
veteran's June 1990 claim, the evidence does not show that
increased 30 percent evaluations for bilateral foot disabilities
were warranted. 38 C.F.R. 3.400(o) provides for an effective date
no earlier than the date entitlement arose, in this case, the date
of the VA examination demonstrating increased bilateral foot
symptomatology. As the medical evidence of record does not
demonstrate that entitlement to the increased benefit arose prior
to that, the veteran's claim must be denied, despite the date of
his claim. 38 C.F.R. 3.400(o).

II. Entitlement to an effective date, prior to December 17, 1991,
for the grant of a total disability evaluation for compensation
purposes based on individual unemployability.

Special Criteria & Analysis

Total disability ratings for compensation may be assigned, where
the schedular rating is less than total, when the veteran is unable
to secure or follow a substantially gainful occupation as a result
of service-connected disabilities, provided that if there is only
one such disability, such disability shall be ratable as 60 percent
or more and if there are two or more disabilities, there shall be
at least one disability ratable at 40 percent or more and
sufficient additional disability to bring the combined rating to 70
percent or more. 38 C.F.R. 4.16(a) (1998).

Entitlement to a total compensation rating must be based solely on
the impact of the veteran's service-connected disability on his
ability to keep and maintain substantially gainful work. 38
U.S.C.A. 5107; 38 C.F.R. 3.321, 3.340, 3.341, 4.16 (1998).

- 12 -

In evaluating whether the veteran's service-connected disability
precludes substantially gainful employment, the Board notes that
the VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines
substantially gainful employment as that which is ordinarily
followed by the nondisabled to earn a livelihood, with earnings
common to the particular occupation in the community where the
veteran resides. This suggests a living wage. Ferraro v. Derwinski,
1 Vet. App. 326, 332.

The ability to work sporadically or obtain marginal employment is
not substantially gainful employment, Moore v. Derwinski, 1 Vet.
App. 356. 358 (199 l'). The question in a total rating case based
upon individual unemployability due to service- connected
disability is whether the veteran is capable of performing the
physical and mental acts required by employment and not whether the
veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App.
361, 363 (1993).

The veteran argues that the effective date for the grant of TDIU
benefits should be July 1990, when he first filed for benefits. He
specifically argues that he met both the percentage criteria and
the criteria of unemployability at that time. In connection with
the above the veteran has put forth arguments relevant to 30
percent evaluations for his feet.

On July 24, 1990, the RO received a statement in which the veteran
requested a 100 percent evaluation due to unemployability. He
indicated that such unemployability was due to his legs, his back
and his hips. At that time, the veteran was service-connected for
the following: resection of the heads of the proximal phalanges, of
the second, third and fourth toes on the right and a soft corn in
the right fifth toe and calluses on the right, fourth metatarsal
head, and for resection of the heads of the proximal phalanges, of
the second, third and fourth toes on the left, with clawing of the
left fourth toe and callosities on the left first and fifth
metatarsal heads, both evaluated as 20 percent disabling; bilateral
hearing loss, evaluated as zero percent disabling; and an
obstructive pulmonary defect, evaluated as zero percent disabling.

- 13 - 

The Board has carefully reviewed the evidence prior to December 17,
1991, and emphasizes that the veteran did not meet the percentage
criteria for TDIU benefits prior to that date. Despite his
arguments to the contrary, his highest rating service- connected
disability was only 20 percent disabling and his evaluations did
not combine to 70 percent. 38 C.F.R. 4.16(a). Herein above, an
earlier effective date for 30 percent evaluations for his feet has
been denied. Moreover, in an unappealed decision dated in July
1990, the Board denied reinstatement of a 20 percent evaluation, or
any increased evaluation for the veteran's hearing loss, evaluated
as zero percent disabling. 38 U.S.C.A. 7104(b) (West 1991); 38
C.F.R. 20.1100.

Again, as set out above, the effective date for an increased
rating, such as TDIU benefits, may be assigned as of the date of
receipt of claim, in this case in July 1990. However, regulations
@er provide for an exception, where the effective date assigned is
based on the date entitlement arose where such date is later than
the date of receipt of claim. Such is the case at hand. A review of
the procedural history of this case shows that prior to December
17, 1991, the veteran had multiple disabilities and was not in
receipt of any one disability evaluation of 40 percent or more; nor
was he in receipt of a combined evaluation of 70 percent. Moreover,
the evidence shows that the veteran, although not working fall
time, was working in 1991 and does not contain a competent medical
opinion prior to December 1991 to the effect that any service-
connected disability, or combination thereof, rendered him
unemployable.

By rating decision dated in January 1995, the RO assigned a 100
percent schedular disability evaluation for service-connected
squamous cell carcinoma of the lung, status post right lower
lobectomy with obstructive pulmonary defect, effective December 17,
199 1. At that point the veteran met the percentage criteria under
38 C.F.R. 4.16(a), and, moreover, based on the prognosis attributed
to his cancer, he met the subjective criteria. Thus, in a rating
decision dated in June 1996, the RO granted the veteran entitlement
to TDIU benefits, effective December 17, 1991. At that point, the
veteran was in receipt of at least one disability evaluation of 40
percent, and a combined evaluation of at least 70 percent.

- 14 -

As such, that is the date entitlement to TDIU benefits arose, and
is the effective date of such grant of benefits pursuant to
applicable regulations. The veteran did not appeal with respect to
the effective date of December 17, 1991, assigned to the grant of
a 100 percent disability to his lung disorder. See 38 C.F.R.
20.200, 20.201, 20.202, 20.302 (1998).

There was no competent medical evidence, prior to December 17,
1991, that the veteran was unemployable solely due to service-
connected disability. Rather, the veteran complained of, and
evidence reflected, treatment for his back and claudication
problems, and that such interfered with his ability to ambulate and
to work. The veteran claims that such disorders are secondary to
his service- connected feet problems; service-connection for such
has been denied. The assigned effective date represents the date
the veteran was admitted into hospitalization for his lung cancer
and the date the 100 percent evaluation for such was assigned.
Medical evidence dated prior to that shows treatment for vascular
claudication and spinal stenosis, again, disability for which the
veteran is not service-connected.

There is no competent opinion that the veteran was unemployable due
to his service-connected hearing loss, feet or prostatic
hypertrophy prior to that date. With respect to the veteran's lung
problems, the veteran, in his July 1990 claim for TDIU benefits,
stated that his unemployability was due to his legs, back and hips.
Moreover, the first evidence of record of the veteran's lung
problems is dated in December 1991, the date of his
hospitalization, and, notably, the date of the assigned effective
date.

As of July 24, 1990, and prior to December 17, 1991, the competent
and probative evidence of record did not show that the veteran met
the percentage criteria defined in TDIU regulations; nor did such
evidence demonstrate that, prior to that date, the veteran was
unable, by reason of his service-connected disabilities, to
maintain gainful employment consistent with his education and
employment history. 38 C.F.R. 3.400(o), 4.16. Thus, there is no
basis upon which it was factually ascertainable that the veteran
warranted TDIU benefits prior to December 17, 1991.

15 -

ORDER

Entitlement to an effective date prior to January 28, 1993, for
assignment of a increased evaluations for service-connected
bilateral foot disabilities is denied.

Entitlement to an effective date prior to December 17, 1991 for the
grant of entitlement to TDIU benefits is denied.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1996)
(Historical and Statutory Notes). In addition, VBA's ADJUDICATION
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and
38.02-38.03.

The veteran's service-connected lung disorder is currently
evaluated as 60 percent disabling under Diagnostic Code 6819-6603.
38 C.F.R. 4.27 (1998) provides that unlisted disabilities requiring
rating by analogy will be coded with the first two numbers of the
schedule provisions for the most closely related body part and
"99." Hyphenated diagnostic codes are used when a rating under one
diagnostic code requires use of an additional diagnostic code to
identify the basis for the evaluation assigned. The additional code
is shown after a hyphen.

- 16 - 

Prior to October 7, 1996, under 38 C.F.R. 4.98, Diagnostic Code
6819 (1998), a 100 percent rating was continued for new growths
(malignant) of any specified part of the respiratory system for two
years following the cessation of surgical, x-ray, antineoplastic
chemotherapy or other therapeutic procedure. At that point, if
there was no local recurrence or metastases, the rating was made on
residuals.

Pertinent to residuals, under Diagnostic Codes 6603, 6604 prior to
October 7, 1996, pertaining to pulmonary emphysema and chronic
obstructive pulmonary disease, with pronounced disability that is
intractable and totally incapacitating with dyspnea at rest, or
marked dyspnea and cyanosis on mild exertion, with symptoms of
severe emphysema confirmed by chest x-rays and pulmonary function
test, a 100 percent evaluation is assigned. With severe disability
with exertional dyspnea sufficient to prevent climbing one flight
of stairs or walking one block without stopping or ventilatory '
impairment of severe degree confirmed by pulmonary function test
with imp marked impairment of health, a 60 percent evaluation is
assigned. 38 C.F.R. 4.98 Diagnostic Codes 6603, 6604 (1998).

Effective October 7, 1996, the portion of the VA Schedule for
Rating Disabilities that addressed the respiratory system was
amended. 61 Fed.Reg. 46720-46731 (Sept. 5, 1996)(codified at 38
C.F.R. 4.97 (1998). As noted above, the previous schedule provided
a two year period of total evaluation following the cessation of
treatment for malignant neoplasm of the respiratory tract.

Under the criteria in effect from October 7, 1996, a total
evaluation is continued for six months after cessation of any
surgical, x-ray, antineoplastic chemotherapy or other therapeutic
procedure. Six months after discontinuance of such treatment, the
appropriate disability rating shall be determined by mandatory VA
examination. Any change in evaluation based upon that or any
subsequent examination shall be subject to the provisions of 38
C.F.R. 3.105(e). If there has been no local recurrence or
metastasis, rate on residuals. 38 C.F.R. 4.97, Diagnostic Code 6819
and Note.

- 17 -

Under the revised Diagnostic Codes 6603, 6604, pertaining to
pulmonary emphysema and chronic obstructive pulmonary disease, the
new criteria state that when the forced expiratory volume in one
second is 40 percent of predicted or; the forced expiratory volume
in one second or forced vital capacity is less than 40 percent of
predicted or; the diffused capacity of the lungs where carbon
monoxide by the single breath method is less than 40 percent of
predicted or; the maximum exercise capacity of less than 15ml/kg
min oxygen consumption (with cardiac or respiratory limitation) or;
cor pulmonale (right heart failure) or; right ventricular
hypertrophy or; pulmonary hypertension (shown by Echo or cardiac
catheterization), or episodes of acute respiratory failure or;
require outpatient oxygen therapy, a 100 percent evaluation will be
assigned. When the forced expiratory volume 'in one second is 40 to
55 percent of predicted or; the forced expiratory volume in one
second or forced vital capacity is 40 to 55 percent of predicted
or; the diffused capacity of the lung for carbon monoxide by the
single breath method is 40 to 55 percent of predicted, a 60 percent
evaluation will be assigned. 38 C.F.R. 4.97, Diagnostic Codes 6603,
6604.

The Court has held where the law or regulation changes after a
claim has been filed or reopened, but before the administrative or
judicial appeal process has been concluded, the version more
favorable to the appellant will be applied. Karnas v. Derwinski, 1
Vet. App. 308, 313 (1991). Also, a statement of the case must be
complete enough to allow the appellant to present written and/or
oral arguments before the Board. It must contain: a summary of the
evidence in the case relating to the issue or issues with which the
appellant or representative has expressed disagreement; a summary
of the applicable laws and regulations, with appropriate citations,
and a discussion of how such laws and regulations affect the
determination; and the determination of the agency of original
jurisdiction on each issue and the reasons for each such
determination. 38 C.F.R. 19.29 (1998).

In this case, the veteran's claim has been pending prior to the
change in law. It does not appear that the RO considered the
regulatory change or advised the veteran of such. Moreover, the
last pertinent examination was conducted in 1995, prior to the
change in law.

18 -

When the Board addresses in its decision a question that has not
been addressed by the RO, such as well groundedness, it must
consider whether an appellant has been given adequate notice to
respond and, if not, whether he has been prejudiced thereby.
Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the Board is of the opinion that remand to provide
the veteran appropriate notice, and to obtain a contemporary
examination, is required.

Accordingly, this case is returned to the RO for the following:

1. The RO should contact the veteran and advise him that he is free
to submit or identify additional evidence, to include medical
records, pertinent to his claim of entitlement to an increased
evaluation for pulmonary disability.

2. The RO should schedule the veteran for a VA examination by a
specialist in pulmonary diseases to determine the nature and
severity of his service- connected squamous cell carcinoma of the
lung, status post right lower lobectomy with obstructive pulmonary
defect. Any indicated diagnostic studies should be conducted. The
claimsfile, the previous and amended criteria for rating
respiratory disorders, and a separate copy of this remand must be
made available to and reviewed by the examiner prior and pursuant
to conduction and completion of the examination and the examination
report must be annotated in this regard by the examiner.

- 19 -

The examiner should specifically address the old and new criteria
for rating respiratory disabilities 'in providing an opinion as to
the severity of the veteran's existing pulmonary disability. Any
opinions expressed as to the severity of the veteran's respiratory
disability must be accompanied by a complete rationale.

3. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination report
and opinions to ensure that they are responsive to and in complete
compliance with the directives of this remand and if they are not,
the RO should implement corrective procedures. See Stegall v. West,
1 Vet. App. 268 (1998).

4. After undertaking any development deemed essential in addition
to that specified above, the RO should readjudicate the issue of
entitlement to an increased evaluation for squamous cell carcinoma
of the lung, status post right lower lobectomy with obstructive
pulmonary defect, with consideration of the previous and amended
criteria for rating respiratory disabilities and apply those
criteria more favorable to the veteran. The RO should also document
its consideration of the criteria under 38 C.F.R. 3.321(b)(1)
(1998).

If the benefit requested on appeal is not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case and provide the veteran and his representative a reasonable
period of time in which to respond thereto. Thereafter, the case
should be returned to the Board, if in order.

- 20 -

The Board intimates no opinion as to any final outcome warranted.
No action is required of the veteran until he is notified by the
RO; however, the veteran is advised that failure to cooperate by
reporting for examinations may result in the denial of his claim.
38 C.F.R. 3.655 (1998).

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

- 21 -

